{¶ 1} Appellee has filed a motion for reconsideration of the court’s order reversing the judgment of the court of appeals on the authority of State v. Sarkozy, 117 Ohio St.3d 86, 2008-Ohio-509, 881 N.E.2d 1224, and remanding the cause to the trial court for retrial.
{¶ 2} The motion for reconsideration is granted to the following extent: The order in this cause filed on March 26, 2008, reported at 117 Ohio St.3d 402, 2008-Ohio-1272, 884 N.E.2d 57, is vacated. This cause is remanded to the court of appeals for consideration of whether the court of appeals’ judgment should be modified in view of our opinion in State v. Sarkozy.
Moyer, C.J., and Lundberg Stratton, O’Connor, O’Donnell, and Lanzinger, JJ., concur.
Cupp, J., would vacate the prior order and dismiss the cause as having been improvidently accepted.
Pfeifer, J., dissents.